



Exhibit 10(c)


AMENDMENT NUMBER THREE
TO THE
HARRIS CORPORATION SALARIED RETIREMENT PLAN


WHEREAS, Harris Corporation, a Delaware corporation (the “Corporation”),
heretofore has adopted and maintains the Harris Corporation Salaried Retirement
Plan, as amended and restated effective January 1, 2017 (the “Plan”);
WHEREAS, pursuant to Section 10.01 of the Plan, the Board of Directors of the
Corporation or its delegate has the authority to amend the Plan;
WHEREAS, the Employee Benefits Committee of the Corporation (the “Committee”)
has been delegated the authority to adopt non-material amendments to the Plan;
WHEREAS, the Corporation desires to amend the Plan to clarify certain
administrative practices; and
WHEREAS, the Committee has determined that the above-described amendments are
non-material.
NOW, THEREFORE, BE IT RESOLVED, that the Plan hereby is amended, effective as of
January 1, 2017, as follows:
1.
Section 4.19(c)(ii) of the Plan hereby is amended to (A) insert “at a time and
in a manner acceptable” after the words “certified his marital status” therein
and (B) delete “during the six months” therefrom.



2.
Section 7 of Appendix B of the Plan hereby is amended to delete in its entirety
the final sentence thereof and to replace it with the following new sentence:

These provisions shall apply until the earlier of the date such person retires
or terminates his NFSI employment; the date such person’s NFSI employer is no
longer within the controlled group of NFSI; or the date, as determined by the
Board of Directors or the Administrative Committee, the NFSI Pension Plan no
longer operates in conjunction with this Plan.




APPROVED by the HARRIS CORPORATION EMPLOYEE BENEFITS COMMITTEE on this 21st day
of December 20, 2017.
/s/ James P. Girard        
James P. Girard, Chairperson




1